Citation Nr: 0205781	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  98-05 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an increased evaluation for partial 
paralysis of the left radial nerve, currently evaluated as 40 
percent disabling.

2. Entitlement to a total disability evaluation due to 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to May 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which increased the evaluation for the 
service-connected partial paralysis of the left radial nerve 
to a 40 percent evaluation.  The appeal also concerns a July 
1997 rating, which denied entitlement to a total rating based 
on individual unemployability due to service-connected 
disabilities.

This case was previously before the Board on January 6, 2000.  
At that time the Board denied the appellant's claims, and the 
appellant appealed to United States Court of Appeals for 
Veterans Claims (hereinafter, "Court").  While this case 
was pending before the Court, the Veterans Claims Assistance 
Act of 2000, infra, was enacted.  Since the veteran's claims 
were not considered in the context of the new legislation, 
the Board's January 6, 2000 decision was vacated and remanded 
for reconsideration of the veteran's claims taking the new 
law into account. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  The veteran's injury to the left radial nerve is 
manifested by partial paralysis with diminished pinprick and 
smooth sensation on the radial nerve distribution.

3.  The veteran's service-connected disabilities do not 
prevent him from securing and following some type of gainful 
employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for rating greater than 40 percent 
for partial paralysis of the left radial nerve have not been 
met have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107(a) (West 1991 & Supp. 2001); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, Diagnostic Code 8514 (2001); see 
also new regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).

2.  The veteran is not unemployable solely due to service-
connected disabilities.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 4.16(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001) (VCAA).  This new legislation provides among other 
things for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

The Board finds that the veteran was provided ample and 
adequate notice as to the evidence needed to substantiate his 
claims in the various rating decisions, statements and 
supplemental statements of the case and other development 
letters over the years. 

The RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file, 
and there are multiple VA examinations, treatment records, X-
ray reports and numerous private medical records in the file.  
The veteran has been offered an opportunity to submit 
additional evidence in support of his claims.  Moreover, 
there is no assertion or other suggestion in the record to 
the effect that the veteran's service connected disabilities 
have increased in severity beyond that reflected in evidence 
already of record.  In short, the Board concludes that the 
duty to assist has been satisfied, as well as the duty to 
notify the veteran of the evidence needed to substantiate his 
claims, and the Board will proceed with appellate disposition 
on the merits. 

I.  Evaluation for partial paralysis of the left radial nerve

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claims.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disability at issue.  

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

According to the applicable criteria, a 40 percent evaluation 
is warranted for severe incomplete paralysis of hand 
movements.  A 60 percent evaluation requires complete 
paralysis with the following findings: drop of the hand and 
fingers; wrist and fingers perpetually flexed; the thumb 
adducted falling within the line of the outer border of the 
index finger; cannot extend hand at the wrist, extend 
proximal phalanges of fingers, extend thumb or make lateral 
movement of the hand; supination of the hand, extension and 
flexion of the elbow weakened; and loss of synergic motion of 
the extensors impairs the hand seriously.  38 C.F.R. Part 4, 
Diagnostic Code 8514.

The veteran was examined by VA in October 1995.  This 
examination clearly showed the damage to the radial nerve 
with diminished pinprick and smooth sensation on the dorsum 
of the left hand in the radial nerve distribution.  There was 
severe weakness of the wrist extensor muscles with muscle 
strength graded as 2/5, which was described as poor.  There 
was also mild weakness of the left hand grip muscles with 
muscle strength graded as 4/5.  The diagnosis was clinical 
left radial nerve lesion, partial, post traumatic.

Another VA examination was performed in October 1996.  The 
veteran displayed a diminished pinprick and smooth sensation 
on the dorsum of the left hand in the radial nerve 
distribution.  There was severe weakness of the left wrist 
extensor muscles, with muscle strength graded as 2/5, 
described as poor.  He also had mild weakness of the left 
hand grip muscles with muscle strength graded as 4/5.  The 
diagnosis was post traumatic left radial nerve lesion.

The veteran was examined by VA in February 1999.  This 
examination concerned his complaints of left shoulder and 
left elbow pain.  He was noted to have diminished pinprick 
and smooth sensation diffusely, more on the arms and legs, 
which was more pronounced on the left radial nerve 
distribution.  The diagnosis was gunshot wound to the left 
forearm with partial paralysis, traumatic, left radial nerve.

After careful consideration of the relevant evidence of 
record, it is found that an increased evaluation for the 
service-connected left radial nerve partial paralysis is not 
warranted.  The objective evidence of record does not 
indicate that the veteran currently suffers from complete 
paralysis of this nerve.  There is no evidence of drop of the 
hand and fingers; wrist and fingers perpetually flexed; the 
thumb adducted falling within the line of the outer border of 
the index finger; inability to extend the hand at the wrist, 
extend proximal phalanges of fingers, extend thumb or make 
lateral movement of the hand; supination of the hand, 
extension and flexion of the elbow weakened; and loss of 
synergic motion of the extensors which impaired the hand 
seriously.  Therefore, it is found that this evidence does 
not approach or approximate the level of a 60 percent 
disability evaluation.

The preponderance of the evidence is against the veteran's 
claim for an increased evaluation for the service-connected 
left radial nerve partial paralysis.

II.  TDIU due to service-connected disabilities

In this case, the veteran's service-connected disabilities 
affect his left (minor) upper extremity and have been 
evaluated to a combined 62 percent disability evaluation.  
According to 38 C.F.R. § 4.16(a), total disability ratings 
for compensation may be assigned, where the schedular rating 
is less than total, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities: provided, that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  The 
following will be considered as one disability: (1) 
disabilities of one or both upper extremities, or one or both 
lower extremities, including the bilateral factor, if 
applicable, (2) disabilities resulting from common etiology 
or a single accident, (3) disabilities affecting a single 
bodily system, e. g. orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, (4) multiple injuries 
incurred in action, or (5) multiple disabilities incurred as 
a prisoner of war.

The Board finds that the veteran's service-connected 
disabilities resulted from common etiology or a single 
accident.  The veteran's left radial nerve partial paralysis 
evaluated as 40 percent disabling, gunshot wound residuals of 
the left forearm, evaluated as 30 percent disabling, left 
elbow disability, evaluated as 10 percent disabling and iliac 
crest donor site scar, evaluated at a noncompensable level of 
disablement, are all the result of the same injury suffered 
in service.  Therefore, the Board finds that for the purposes 
of meeting the percentage requirements of § 4.16(a), the 
veteran has a single disability, rated at least 60 percent 
disabling, and that he meets the criteria for consideration 
for a total disability rating for compensation purposes based 
on individual unemployability by reason of service-connected 
disabilities pursuant to § 4.16(a).

In February 1999, the veteran reported that he had not 
received any treatment for his left shoulder or elbow during 
the prior year.  There was no weakness in the left elbow 
flexors and extensors; biceps and triceps were reported with 
strength as 5/5.  Although, he reported being unemployed 
since 1994, the examiner documented that the veteran was non-
specific as to how his service-connected left shoulder and 
elbow interfered with daily living.  The veteran described 
his pain level as only mild and that there was good control 
with medication.  Objectively, the examiner concluded that 
the veteran "could move muscle groups of the left shoulder 
and elbow through normal range of motion with sufficient 
comfort, endurance and strength to accomplish activities of 
daily living."  

The Board also finds that the criteria for entitlement to a 
total disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities are not met, as the evidence does not show that 
the veteran is unable to secure or follow a substantially 
gainful occupation solely by reason of his service-connected 
disabilities.  There is no medical opinion of record that 
indicates that his service-connected disabilities alone have 
resulted in unemployability.  

The Board notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992). 

The veteran has a high school education and extensive 
experience as a cashier, as well as experience as an office 
clerk.

The Board observes that the service-connected disabilities, 
in this instance, all affect the left (minor) upper 
extremity.  The record reflects that, while the disability is 
significant, the veteran retains at least some usage of that 
limb, and, obviously, do not impair locomotion.  Moreover, 
the evidence suggests that he has several non service-
connected disabilities that adversely impact his 
employability, to include diabetes mellitus with 
complications (diabetic neuropathy, peripheral vascular 
insufficiency, an ulcer of the right leg); porphyria cutanea 
tarda; chronic liver disease; cervical radiculopathy with 
myositis and mild degenerative changes; arterial 
hypertension; and hepatitis.  He also has a history of heavy 
alcohol intake.  

There is no objective competent medical evidence that 
service-connected disabilities are the sole cause of this 
veteran's unemployability and no reason to suppose that the 
rating schedule and the assigned evaluations are less than 
entirely adequate.  Accordingly, the preponderance of the 
evidence is against the veteran's claim for a total rating 
based on individual unemployability due to service-connected 
disabilities.  

Conclusion

Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  

The record does not reflect that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, the Court has held that, while the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, it is not precluded from considering whether 
referral to the appropriate first-line official is required.  
The Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  Moreover, the Court 
has also held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only when circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218,227 (1995).  Having reviewed the record with 
these holdings in mind, the Board finds no basis for action 
on the question of the assignment of an extraschedular 
rating.


ORDER

Entitlement to increased evaluation for left radial nerve 
partial paralysis is denied.

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

